449 So. 2d 1 (1984)
John M. KOVTAN, Appellant,
v.
Kay H. FREDERIKSEN, Appellee.
No. 83-326.
District Court of Appeal of Florida, Second District.
March 21, 1984.
Rehearing Denied April 30, 1984.
Thomas E. Reynolds of Law Office of Edward D. Foreman, St. Petersburg, for appellant.
Zala L. Forizs of Blasingame, Forizs & Smiljanich, St. Petersburg, for appellee.
PER CURIAM.
In this appeal appellant contends the trial court erred in directing a verdict against appellant in his suit to recover money damages for accounting services rendered to appellee.
Upon review of the record, including the briefs, and after hearing oral argument, we conclude that appellant based his claim for relief on the quasi-contract theory of contract recovery. However, during the course of the trial, appellant testified that appellee expressly agreed to compensate him for the services, thereby proving the existence of an express agreement between the parties. It is well settled that the law will not imply a contract where an express contract exists concerning the same subject matter. Hazen v. Cobb, 96 Fla. 151, 117 So. 853 (1928); Williams v. Stewart, 424 So. 2d 204 (Fla. 2d DCA 1983); Poe v. Estate of Levy, 411 So. 2d 253 (Fla. 4th DCA 1982); Tobin & Tobin Insurance Agency v. Zeskind, 315 So. 2d 518 (Fla. 3d DCA 1975); Solutec v. Young & Lawrence Associates, Inc., 243 So. 2d 605 (Fla. 4th DCA 1971).
Accordingly, we affirm the trial court's granting of appellee's motion for directed verdict.
OTT, C.J., and BOARDMAN and RYDER, JJ., concur.